
	
		VI
		110th CONGRESS
		1st Session
		S. 78
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alemseghed Mussie
		  Tesfamical.
	
	
		1.Permanent
			 residenceNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),
			 Alemseghed Mussie Tesfamical shall be considered to have been lawfully admitted
			 to the United States for permanent residence as of the date of enactment of
			 this Act upon payment of the required visa fees.
		2.Reduction of
			 number of available visasUpon
			 the granting of permanent residence to Alemseghed Mussie Tesfamical, the
			 Secretary of State shall instruct the proper officer to reduce by 1, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of the alien’s birth under section
			 202(e) or 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(e), 1153(a)).
		
